UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: September 30, 2008 o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from:to Commission file number:2-76219-NY VICTORY ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 87-0564472 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) urry Street, Carson City, Nevada 89703-4934 (Address of principal executive offices) (702) 989-9735 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days:YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of September 30, 2008, there were 120,512,710 shares of our common stock outstanding. Transitional Small Business Disclosure Format.YES o NO x -1- INDEX Page No. PART 1. FINANCIAL INFORMATION Item 1.Financial Statements 3 Consolidated Balance Sheet,September 30, 2008 (unaudited) and December 31, 2007 (audited) 3 Consolidated Statement of Operations, for the three months endedSeptember 30, 2008 and 2007, and cumulative from inception to June 30, 2008 (unaudited) 4 Consolidated Statement of Stockholders’ Equity (Deficit) for the period from January 7, 1982 (inception) throughSeptember 30, 2008 (unaudited) 5 Consolidated Statements of Cash Flows, for the three months endedSeptember 30, 2008 and 2007, and cumulative from inception (Jan. 7, 1982) toSeptember 30, 2008 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2.Management’s Discussion and Analysis or Plan of Operation 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4.Controls and Procedures 21 PART II. OTHER INFORMATION Item 1.Legal Proceedings 22 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3.Defaults Upon Senior Securities 22 Item 4.Submission of Matters to a Vote of Security Holders 22 Item 5.Other Information 22 Item 6.Exhibits and Reports on Form 8-K 22 -2- Item 1.Financial Statements VICTORY ENERGY CORPORATION AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets ASSETS September 30, December 2008 2007 Unaudited (Restated) CURRENT ASSETS Note 8 Cash and Cash Equivalents $ 4,337 $ 3,251 Subscriptions Receivable 160,000 160,000 Prepaid Rent 7,250 - Total Curent Assets 171,587 163,251 FIXED ASSETS, NET - - Other
